                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA             )
                                     )
     v.                              )       1:18CR301-1
                                     )
JAI MONTREAL WINCHESTER              )


                     MEMORANDUM OPINION AND ORDER

     This case comes before the Court on the defendant’s untitled

filing (Docket Entry 45 (“Immediate Release Motion”)), which “moves

this Court pursuant to 18 U.S.C. § 3143 and Federal Rules of

Criminal Procedure 32.1 and 46 for [his] immediate release in light

of the increasingly dire COVID-19 coronavirus pandemic” (id. at 1).

(See Docket Entry dated Mar. 23, 2020 (referring Immediate Release

Motion to undersigned United States Magistrate Judge).)             For the

reasons that follow, the Court denies the Immediate Release Motion.

                             INTRODUCTION

     This   case    originally   commenced   with   the    return    of   an

Indictment charging the defendant with possessing a firearm with an

obliterated serial number in violation of 18 U.S.C. § 922(k).

(Docket Entry 1.)    After his arrest, the Court (per United States

Magistrate Judge Joi E. Peake) released the defendant on conditions

(see Docket Entry 9), including that he “not violate federal,

state, or local law while on release” (id. at 1) and that he “not

use or unlawfully possess a narcotic drug or other controlled

substance” (id. at 2). The defendant thereafter pleaded guilty and
the Court    (per   Chief   United   States     District      Judge    Thomas    D.

Schroeder) allowed the defendant “to remain on bond under present

terms and conditions of release.”          (Docket Entry dated Nov. 6,

2018; see also Docket Entry 13 (Plea Agt.).)

     The    Probation   Office    then   prepared      a    Presentence     Report

(Docket Entry 15 (the “PSR”)), which documented, inter alia, that:

     1) on December 4, 2016, officers responded to a 911 call

regarding a shooting in Kannapolis, North Carolina, and found

C.T.R. “dead in front of his house with an apparent gunshot to his

head” (id. at 3; see also id. (“On [C.T.R.’s] body was a semi-

automatic gun on a sling over his shoulder.”));

     2) “[t]he [911] caller advised officers that a beige station

wagon had approached [C.T.R.’s] residence, and soon thereafter

three gunshots were heard . . . [whereupon the station wagon] fled

the area” (id. at 4);

     3) “[s]oon after the discovery of [C.T.R.’s] dead body, a

vehicle matching the description provided by the 911 caller was

stopped on Interstate 85” (id.);

     4) “[t]he vehicle was occupied by [J.R.] and [the defendant]”

(id.; see also id. (“[J.R.] was the driver and [the defendant] was

the front seat passenger.”));

     5)    “[a   consent-based]   search   of    the       vehicle    led   to   the

discovery of a revolver under the driver’s seat . . . contain[ing]

three empty shell casings” (id.);

                                     -2-
       6) “[d]uring [a further warrant-based] search of the vehicle,

officers located a black case with drug paraphernalia on the front

passenger floorboard . . . and a .380 caliber handgun in the locked

glove box” (id. (emphasis omitted); see also id. (“The serial

number for this firearm had been removed.              The firearm was loaded

with a single round of .380 ammunition.”));

       7) after waiving his Miranda rights, the defendant told

officers “he had sold Xanax pills to [C.T.R.] in the past” (id.),

“he and [J.R.] had driven to [C.T.R.’s] residence to collect money

from   an    earlier   drug    deal”    (id.),   “in   the     course   of    their

conversation, [C.T.R.] pointed a gun at them and said, ‘I ought to

blow your damn head off,’ and [J.R.] shot [C.T.R.] in self-defense”

(id.),      “the   firearm    [seized   from     the   glove    box]    was   [the

defendant’s] and [] the serial number on the firearm had been

scratched off at the time he purchased it” (id. at 5; see also id.

at 4-5 n.1 (noting that state prosecutors effectively accepted the

defendant’s account of C.T.R.’s homicide));

       8) the defendant’s criminal record included prior convictions

for communicating threats, carrying a concealed gun, and resisting

a public officer (all on separate occasions) (id. at 6-7);

       9)    the   defendant’s     drug-debt      collection      activity     and

possession of a firearm with an obliterated serial number occurred

while he served a probationary sentence (see id. at 7); and



                                        -3-
     10) the defendant “reported a history of alcohol and marijuana

use,” but no other illegal drug use (id. at 10; see also id. (“[The

defendant] is not interested in participating in any [substance

abuse] treatment in the future.”)).1

     Consistent     with   the   foregoing    information,    the   Probation

Office observed that “the events that led to the death of [C.T.R.]

started   with    the   defendant’s     criminal   conduct    of    selling   a

controlled substance.       Based on the defendant’s criminal history

and the offense conduct, it appears the defendant’s criminal

behavior is on an upward trajectory.               It seems the defendant

purchased the obliterated firearm to protect his illegal activity

of selling controlled substances.”          (Id. at 15-16.)   Despite those

aggravating      circumstances    and   the   advisory   sentencing     range

providing for imprisonment up to 14 months (see id. at 15), the

Probation Office recommended that the Court not impose any prison

term, but instead opt for a “three-year probationary sentence with

eight months of home detention” (id.), because the defendant “d[id]

not have any felony convictions” (id. at 16), he “had some work

history . . . and [was] currently working” (id.), he “ha[d] a

supportive mother and grandparents” (id.), “he [wa]s responsible

for all his children” (id.), and he “ha[d] complied with all

conditions of pretrial supervision” (id.).


     1
       The defendant also reported only alcohol and marijuana use
to the Probation Office upon arrest. (See Docket Entry 7 at 3.)

                                      -4-
     The Court (per Chief Judge Schroeder) sentenced the defendant

on February 19, 2019 (see Docket Entry dated Feb. 19, 2019),

adopting the PSR “without change” (Docket Entry 17 at 1) and

requiring him to serve “probation for a term of four (4) years”

(Docket Entry 18 at 2 (emphasis omitted)), on conditions that

included “not commit[ting] another federal, state or local crime”

(id.), “not unlawfully possess[ing] a controlled substance” (id.),

“refrain[ing] from any unlawful use of a controlled substance”

(id.), and “abid[ing] by all conditions and terms of the location

monitoring home detention program for the first eight (8) months of

probation” (id. at 4).        That same day, the defendant “tested

positive for cocaine and marijuana” (Docket Entry 19 at 1), in

violation of his (above-discussed) release conditions (prohibiting

new criminal conduct, as well as unlawful drug use and possession),

his supposed compliance with which had motivated the Probation

Office to recommend probation (see Docket Entry 15 at 15).2

     During   the   ensuing   (first)   ten   weeks   of   probation,   the

defendant repeatedly violated the (above-discussed) conditions

prohibiting new criminal conduct, unlawful drug possession, and

unlawful drug use, as evidenced by two more positive tests for both

cocaine and marijuana, along with two other positive tests for


     2
      “[The   defendant] admitted to using marijuana and cocaine the
day before    his sentencing.   [He] was immediately afforded the
opportunity    for drug treatment but . . . declined treatment
services.”    (Docket Entry 20 at 1.)

                                  -5-
marijuana alone.   (See Docket Entry 19 at 1; see also Docket Entry

20 at 1 (documenting that the defendant initially “failed to show

for his [substance abuse] assessment,” later “failed to attend

counseling,” and remained “unmotivated to take the necessary steps

to confront his addiction”).)        Moreover, “[b]etween the dates of

April 15, 2019 to May 14, 2019[, he] had thirteen violations[ of

the home detention program] . . . due to [him] misrepresenting his

work schedule.”    (Docket Entry 19 at 2 (emphasis added).)

     “The   [P]robation    [O]ffice    addressed   these   violations    by

eliminating [the defendant’s] leave time and directing him to

remain at his residence.       Despite the probation officer’s efforts,

[the defendant] continue[d] to leave his residence without the

permission of the probation officer.       Between the dates of May 16,

2019 to May 20, 2019[, the defendant] had thirty leave violations.”

(Id. (emphasis added); see also Docket Entry 20 at 2 (“[The

defendant’s] employment has been inconsistent and problematic.

. . .   [His first] employment was terminated in April of 2019 for

stealing $50 from the cash register. . . .          [A]fter about three

weeks [in a new job, the Probation Office] started to notice

inconsistencies    in   [the    defendant’s]   movements   and   his   work

schedule.    [The Probation Office] contacted [the defendant’s]

employer and found that [the defendant] had called in sick on April

18, 2019, April 28, 2019, and May 7, 2019, but continued to leave

home as if he were working. . . .         [The defendant] was suspended

                                    -6-
from work between the dates of April 30, 2019 to May 2, 2019 for

using a phone on the job.        [He] failed to notify [the Probation

Office] of his suspension and again continued to leave each day as

if he was working.       Due to [those] continued violations of the

location monitoring program[, the Probation Office] restricted [the

defendant] to his residence on May 8, 2019.               Since th[at] time,

. . . [the defendant] has continued to leave his residence multiple

times a day and has failed to respond to [the Probation Office’s]

repeated attempts to contact him by phone.”).)

     At   a   hearing   on   August   8,    2019,   the   defendant   admitted

unlawfully using cocaine and marijuana, as well as failing to

comply with the home detention program.             (See Docket Entry dated

Aug. 8, 2019.)    As a result, he faced an advisory sentencing range

of six to 12 months in prison (see Docket Entry 20 at 2), but the

Court (per Chief Judge Schroeder) instead imposed a prison term of

only four months, followed by three years of supervised release

“under the same terms and conditions as previously imposed,” as

well as conditions requiring “the [d]efendant [to] reside in a

Residential Re-Entry Center (RRC) for the first six (6) months of

supervision and [granting] the probation officer [the] authority

six (6) months thereafter to consider location monitoring for the

[d]efendant” (Docket Entry 31 at 2).

     “On August 30, 2019, [the defendant] was released from the

custody of the Bureau of Prisons following his revocation sentence.

                                      -7-
The probation officer placed [the defendant] on location monitoring

equipment on September 6, 2019, as there were no [RRC] placements

available . . . .”        (Docket Entry 32 at 2.)         “[The defendant]

committed   five   violations     of   the   location   monitoring   program

between September 13, 2019 and November 9, 2019.”                (Id.)    In

addition, he “tested positive for cocaine on September 3, 2019 and

October 4, 2019.”        (Id.)   Despite those violations, “[b]ased on

[the defendant] having a stable home plan, actively attending

substance abuse counseling, and his parental responsibilities with

his   three-year   old    son,   the   [Probation   Office]   recommend[ed]

striking the [RRC] condition . . . and adding [a] condition for

[six months of a] location monitoring curfew program.”           (Id.)   The

Court (per Chief Judge Schroeder) accepted that recommendation on

December 2, 2019.    (See Docket Entry 33.)

      The defendant’s non-compliance, however, continued unabated:

      On December 13, 2019, [the defendant] failed to abide by
      the terms of the location monitoring program in that he
      deviated from his approved event, failed to acknowledge
      alerts, and allowed his battery to die. [The defendant]
      initially ignored the on-call officer’s phone calls and
      messages. [The defendant] was authorized to visit his
      mother in Salisbury, NC.      However, [the defendant]
      admitted to being at a peer’s residence, where marijuana
      was being used.    [The defendant] tested positive for
      marijuana the following day and disclosed that his
      three-year old son was present.

      On January 31, 2019, [the defendant again] left his
      residence unauthorized . . . .




                                       -8-
(Docket Entry 34 at 1; see also Docket Entry 35 at 1 (“[The

defendant] has struggled to attend the recommended individual

classes to address substance abuse and anger management issues. He

was last seen at New Vision Therapy on December 12, 2019. . . .

The treatment provider report[ed] that [the defendant] failed to

attend scheduled appointments for the month of January 2020.”).)

     In response, the Probation Office petitioned the Court “[t]o

issue a warrant” (Docket Entry 34 at 1) and expressed the view that

the defendant’s “term of supervision should be revoked” (id. at 3

(checked box omitted)).   The Court (per Chief Judge Schroeder), in

turn, ordered issuance of an arrest warrant (see Docket Entries 36,

37), which the United States Marshals Service executed on February

12, 2020 (see Docket Entry 42).       Thereafter, the Court (per the

undersigned Magistrate Judge) (A) held a detention/preliminary

hearing pursuant to Federal Rule of Criminal Procedure 32.1(a)(6)

and (b)(1), (B) found probable cause to believe the defendant had

violated supervised release conditions requiring that he refrain

from unlawful possession of a controlled substance and that he

comply with a location monitoring program, and (C) concluded the

defendant had failed to carry his burden of showing by clear and

convincing evidence that he did not pose a risk of nonappearance if

released on available conditions, foreclosing release under Federal

Rule of Criminal Procedure 32.1(a)(6). (See Docket Entries 43, 44;



                                -9-
see also Docket Entry 35 at 4 (setting out Probation Office’s

recommendation of detention).)3

     According      to   the   Probation   Office,   “[p]ursuant   to   USSG

§7B1.4(a),    the    [defendant’s    advisory]   range   of   imprisonment

applicable upon revocation is 6 to 12 months.”         (Docket Entry 35 at

2; see also id. (“[The defendant’s] original conviction was a Class

D Felony.    Therefore, if supervised release is revoked, he may not

be required to serve more than 2 years in prison.” (citing 18

U.S.C. § 3583(e)(3))).)         The Probation Office has recommended a

“sentence[ in] the middle of th[at advisory] guideline range

. . . .”      (Id. at 3.)       The Court (per Chief Judge Schroeder)

initially set the defendant’s final revocation hearing for April

14, 2020 (see Docket Entry 41), but later “rescheduled [it] to May

13, 2020,” following the COVID-19-related emergency declarations of

the President of the United States and the Governor of North

Carolina (Text Order dated Mar. 16, 2020 (emphasis omitted)).            The

defendant filed the Immediate Release Motion on March 20, 2020 (see

Docket Entry 45) and the United States promptly responded in

opposition (see Docket Entry 46).          Upon inquiry, counsel for the



     3
       The Probation Office recommended the defendant’s detention
“until his final revocation hearing as he presents a risk of danger
to the community and is considered a risk of flight.”       (Docket
Entry 35 at 4.) Because the defendant did not establish by clear
and convincing evidence that he would appear as directed, the Court
did not analyze community danger in the above-cited detention
order. (See Docket Entry 44.)

                                    -10-
defendant informed the Clerk that the defendant would not file a

reply.   (See Docket Entry dated Mar. 27, 2020.)

                                DISCUSSION

      The Immediate Release Motion asks the Court to grant the

defendant, “pursuant to 18 U.S.C. § 3143 and Federal Rules of

Criminal Procedure 32.1 and 46[, his] immediate release in light of

the increasingly dire COVID-19 coronavirus pandemic.”             (Docket

Entry 45 at 1.)     Neither that statutory provision nor those rules

allow for the defendant’s release based on COVID-19 concerns.            As

a result, the Immediate Release Motion fails as a matter of law.

      In that regard, as to defendants (like the defendant) arrested

for   violating    supervised   release   conditions,   Federal   Rule   of

Criminal Procedure 46 simply states:       “[Federal] Rule [of Criminal

Procedure] 32.1(a)(6) governs release pending a hearing on a

violation of . . . supervised release.”        Fed. R. Crim. P. 46(d).

That cross-referenced subparagraph of Federal Rule of Criminal

Procedure 32.1, in turn, provides:           “The magistrate judge may

release or detain the person [arrested for violating supervised

release conditions] under 18 U.S.C. § 3143(a)(1) pending further

proceedings.      The burden of establishing by clear and convincing

evidence that the person will not flee or pose a danger to any

other person or to the community rests with the person.”          Fed. R.

Crim. P. 32.1(a)(6).        Finally, under the statutory provision

incorporated into Federal Rule of Criminal Procedure 32.1(a)(6),

                                   -11-
the defendant cannot obtain release “unless the judicial officer

finds by clear and convincing evidence that the [defendant] is not

likely to flee or pose a danger to the safety of any other person

or the community if released . . . .”   18 U.S.C. § 3143(a)(1).

     In ordering the defendant’s detention just over a month ago,

the Court (per the undersigned Magistrate Judge) carefully applied

the foregoing standard(s) as quoted here:

     . . . The defendant began his term of supervision on
     August 30, 2019. Problems began to emerge less than a
     week later, when, on September 3, 2019, the defendant
     tested positive for cocaine. The defendant again tested
     positive for cocaine approximately one month later, on
     October 4, 2019.    The defendant tested positive for
     marijuana on December 14, 2019.

     The defendant began his term of location monitoring on
     September 6, 2019.    One week later, on September 13,
     2019, the defendant violated the terms of that program
     for the first of six times and admitted getting a haircut
     instead of returning home at the scheduled time. The
     defendant again violated the terms of the program on
     October 3, 2019, October 5, 2019, November 9, 2019, and
     December 13, 2019. On the first of these instances, the
     defendant used cocaine during the unauthorized absence.
     On the second of these instances, he falsely claimed
     authorization for his absence. On the third of these
     instances, the defendant defied instructions to return to
     his residence. On the fourth of these instances, the
     defendant admitted visiting friends while they used
     marijuana and exposing his three-year-old child to that
     activity. On December 20, 2019, the defendant attended
     a pre-revocation meeting with his [probation] officer and
     a   Supervisory   United    States   Probation   Officer.
     Notwithstanding that effort to gain compliance, the
     defendant violated the terms of his location monitoring
     program for the sixth time on January 31, 2020.

     Such conduct establishes that the defendant’s decision-
     making regarding his substance abuse issues and adherence
     to the conditions of his location monitoring program has

                               -12-
     not improved since his prior revocation for similar
     violations.   Put simply, the defendant’s demonstrated
     willingness to ignore Court directives precludes a
     finding that he will obey a release order requiring him
     to appear for Court proceedings.      Accordingly, the
     defendant has failed to show by clear and convincing
     evidence that he would not pose a risk of nonappearance
     if released.

(Docket Entry 44 at 2-3 (internal citation omitted).)

     The Immediate Release Motion offers no discernible critique of

any aspect of that analysis and cites no authority that would

permit (let alone require) the Court to release the defendant in

the face of the (unimpeached) finding that he failed to show, by

clear and convincing evidence, an absence of risk of nonappearance

if released.     (See Docket Entry 45 at 1-13.)    Accordingly, as

recently observed by another court faced with a similar motion from

a defendant likewise detained pursuant to Paragraph 1 of Subsection

3143(a):   “No judge has reversed the detention order. . . .   [The

Court] did not make a finding that [the d]efendant is not likely to

flee or pose a danger to any other person or the community.

Therefore, under the relevant statute, [the d]efendant shall remain

detained.”     United States v. Fitzgerald, No. 2:17CR295, 2020 WL

1433932, at *2 (D. Nev. Mar. 24, 2020) (unpublished); see also

Hughes v. B/E Aerospace, Inc., No. 1:12CV717, 2014 WL 906220, at *1

n.1 (M.D.N.C. Mar. 7, 2014) (unpublished) (“A party should not

expect a court to do the work that it elected not to do.”).




                                -13-
     Alternatively, if the Immediate Release Motion had cited

authority and/or had developed argument showing a lawful basis for

reconsideration of the defendant’s detention, notwithstanding his

failure to satisfy Paragraph (1) of Subsection 3143(a), the Court

still would deny the Immediate Release Motion as speculative and

unreasonable.   To begin, the first of its two argument sections

consists of characterizations and/or snippets from media outlets,

such as The New York Times, the National Broadcasting Company,

National Public Radio, The Outline, The Verge, The Los Angeles

Times, the Cable News Network, Reuters, and The Daily Appeal, as

well as various government websites, loosely knitted together in an

effort to show that “[t]he Guilford County Detention Center’s

conditions are likely to constitute a genuine humanitarian crisis

once the [COVID-19] virus is introduced intramuros[4]” (Docket

Entry 45 at 3 (emphasis omitted)).    (See id. at 3-7 & nn.2-19.)

     However, with the exception of references to the Guilford

County website’s data on the average number of detainees in the

Greensboro jail and description of its “podular style construction”

(id. at 6 & n.17), as well as to a posting on the website of the

University of North Carolina’s School of Government about the



     4
       The Latin phrase “intra muros” means “within the (city)
walls [or] within the (religious) community [or] internal [or] not
public.”      Merriam-Webster.com   Dictionary,   Merriam-Webster,
https://www.merriam-webster.com/dictionary/intra%20muros     (last
visited Mar. 27, 2020).

                               -14-
suspension of social visits at North Carolina jails (see id. at 7

& n.19), this section of the Immediate Release Motion does not

address circumstances at the facility that actually houses the

defendant, but instead extrapolates from far-flung situations in

the broadest of broad-brush strokes; for example, the defendant

declares it a matter of “‘when, not if’ coronavirus comes to the

Guilford County Detention Center” (id. at 4 & n.6 (citing, via

footnote, Danielle Ivory, “We Are Not a Hospital”: A Prison Braces

for the Coronavirus, N.Y. Times, Mar. 17, 2020, available at

https://www.nytimes.com/2020/03/17/us/coronavirus-prisons-jails.

html (last visited Mar. 28, 2020), and Rich Schapiro, Coronavirus

Could “Wreak Havoc” on U.S. Jails, Experts Warn, NBC News (Mar. 12,

2020), https://www.nbcnews.com/news/us-news/coronavirus-could-wreak

-havoc-u-s-jails-experts-warn-n1156586   (last   visited   Mar.   28,

2020)), based on two stories:

     (1) in which a reporter for The New York Times (A) relates

concerns about COVID-19 expressed by four identified and three

unidentified workers at a Bureau of Prisons facility in Florida,

(B) cites positive tests for the COVID-19 virus by one staff member

each at a prison in Washington state, a jail in Indiana, and a

prison in New York, along with the COVID-19-related death of a

prison employee in New York “who had not had contact with inmates

for weeks,” (C) notes the suspension of visitation at Bureau of

Prison facilities, as well as “[m]any state prison systems and

                                -15-
local jails,” (D) references accounts of “more than 500 cases” of

COVID-19 in Chinese prisons and of COVID-19-inspired prisoner

releases in Iran, (E) mentions demands for the mass release of

detainees     by   “public   defender   groups     in   New   York   City,”   and

(F) attributes claims of lack of preparation “for a coronavirus

outbreak, or even a quarantine” to “[m]ore than a dozen [unnamed]

employees of the federal prison system, including in New York and

Texas,” Ivory, “We Are Not a Hospital”, supra; and

      (2) wherein a National Broadcasting Company correspondent

(A) discusses the (later-debunked) COVID-19-based fears of staff at

a   Florida   federal   prison   who    saw   an   inmate     wearing   a   mask,

(B) quotes statements by “the former chief medical officer of the

New York City jail system” that “‘[i]t’s just a matter of time

before we see cases inside jails’” and that “‘[s]ome of the most

basic elements of infection control . . . remain out of reach for

many people in detention,’” (C) impliedly attributes to unnamed

“experts” the view that jails consist of “inmates packed together

in often grimy spaces with limited ventilation, [which] provide a

prime breeding ground for the spread of infectious diseases,”

(D) repeats the warning of “a senior staff attorney with the

American Civil Liberties Union’s National Prison Project” that some

jail somewhere “‘will be similar to the assisted living facility in

Washington state, where no one’s going to know [about a COVID-19

outbreak] until it becomes a very serious matter,’” (E) relates

                                    -16-
concerns of an official with “the union representing federal prison

workers”   about   COVID-19-fueled    “riots,”   and   (F)     cites

acknowledgments by a Wisconsin sheriff that no vaccine or anti-

viral treatment exists for COVID-19 (unlike seasonal influenza) and

from a Kentucky “head jailer” that “‘like anything else with the

jails, there’s always the likelihood that [COVID-19 is] going to

spread,’” Schapiro, Coronavirus Could “Wreak Havoc”, supra.5

     In the words used by another court in denying a detainee’s

COVID-19-related release request:

     [The defendant’s] arguments [against] being incarcerated
     are general and speculative. [He] argues that he is at
     greater risk of contracting COVID-19 given the lack of
     opportunity for social distancing at [his] facility.
     Unquestionably, avoiding crowds and social distancing are
     recommended to reduce the risk of transmission. But [the
     defendant has not alleged] . . . any known cases of



     5
       The Immediate Release Motion even goes so far as to imply
that news reports of COVID-19 cases in Chinese prisons and of
recent efforts by the United States Secretary of State to secure
the release of Americans in Iranian prisons support an inference
that the Greensboro jail inevitably and immediately will descend
into COVID-19-caused chaos. (See Docket Entry 45 at 5-6 & nn.13,
14.) Arguments predicated on the supposed equivalency of jails
maintained by duly-elected public officials in Guilford County and
prisons operated by totalitarian regimes defeat themselves. See
generally Schindler v. Marshfield Clinic, No. 05C705, 2007 WL
60924, at *1 n.1 (W.D. Wis. Jan. 4, 2007) (unpublished) (“Lawyers
tempted to draft facts in such hyperbolic terms as these would do
well to consider their client’s interests before submitting
documents that undermine the seriousness of the claims they are
litigating and the credibility of the lawyers propounding them.”);
Thomas C. Berg, Masterpiece Cakeshop: A Romer for Religious
Objectors?, 2018 Cato Sup. Ct. Rev. 139, 150 (2017-18) (deducing
this principle from recent Supreme Court decision:      “Comparing
[other situations] with overwhelming evils [i]s hyperbolic –
sufficiently so to support an inference of hostility.”).

                               -17-
     COVID-19 at the facility, and instead argues that an
     outbreak is inevitable. This argument is speculative.

United States v. Clark, No. 19-40068, 2020 WL 1446895, at *5 (D.

Kan. Mar. 25, 2020) (unpublished) (internal citations omitted); see

also United States v. Williams, Crim. No. 13-544, 2020 WL 1434130,

at *2 (D. Md. Mar. 24, 2020) (unpublished) (“The [Emergency Motion

for Reconsideration of Bond based on COVID-19] goes on to note that

[detainees] are at special risk given their living situation.

These are challenges that cannot be denied, but as they relate to

the issue of release, they are concerns not concrete enough to

justify the release of [the movant].” (internal citation and

quotation marks omitted)); United States v. Jackson, Crim. No. 18-

216, 2020 WL 1445958, at *2 (W.D. Pa. Mar. 24, 2020) (unpublished)

(“[The movant] invites me to speculate that COVID-19 is present or

imminent in the [facility that houses him] . . . justify[ing] the

extreme   measure   of   releasing   him   to   home   detention   pending

sentence.   I do not agree that such a release is warranted by the

facts of this case, or the actual circumstances at the jail.”).6


     6
        The first argument section of the Immediate Release Motion
also declares (based on a study conducted in 2011-12) that
“[i]ncarcerated people have poorer health than the general
population” and (without any citation) that “[m]any people who are
incarcerated also have chronic conditions, like diabetes or HIV,
which makes them vulnerable to severe forms of COVID-19.” (Docket
Entry 45 at 5 & n.10.) However, the Immediate Release Motion does
not allege (much less show) that the defendant suffers from poor
health or any chronic conditions that would increase his risk of
severe complications if he contracted COVID-19. (See id. at 1-13.)
                                                    (continued...)

                                 -18-
     Further, as the United States has detailed (and the defendant

has chosen not to contest via reply):

     [A]dministrators   of  the   [f]acility  [housing   the
     defendant] have taken the following comprehensive
     preventative health and safety measures and maintain
     certain medically-related capabilities to mitigate risk
     of outbreak in th[at f]acility:

          •    Everyone,     including    officers, medical
               providers, and new inmates entering the
               facility are given temperature checks using
               temperature gun thermometers.[7] Anyone with
               fever is turned away, except for new arrestees
               or inmates who must be received.         Those
               persons   are  immediately   quarantined,   if
               presenting with a fever.

          •    If an inmate must be received who has a fever
               or is showing other symptoms of COVID-19, they
               are immediately quarantined in one of seven
               “negative air rooms.”       These rooms are
               equipped with private bathrooms and showers,
               are designed for single occupancy, and have
               air filtration systems that ensure that air
               which is circulated into the rooms is cycled
               back out of the [f]acility and is not pumped
               internally through the [f]acility.         The
               negative air rooms also have a dual entrance

          6
           (...continued)
To the contrary, the Immediate Release Motion intimates that the
defendant enjoys good health, by articulating his desire to return
to a physically demanding job. (See id. at 2, 11; see also Docket
Entry 15 at 2 (documenting birth-date making the defendant 25 at
present), 10 (reflecting that, just over one year ago, the
defendant “stated he does not have any medical problems”).)
     7
      The above-quoted information regarding employee screening at
the Greensboro jail (again which the defendant has elected not to
dispute in a reply) runs counter to the unsupported assertion in
the first argument section of the Immediate Release Motion that
“people who work in [jail] facilities leave and return daily,
without screening” (Docket Entry 45 at 4-5), highlighting the
problem with the defendant’s reliance on sweeping indictments of
all jails to demand his release.

                              -19-
    system   (exterior    door,  vestibule   area,
    interior door) that allows detention officers
    to   visually   check   on  the  inmates   and
    communicate with them, without having to enter
    the   room   itself,   thus  providing   extra
    protection. Medical and nursing staff can and
    will enter the negative air rooms to provide
    any needed medical treatment.

•   Social visits and volunteer activities are
    cancelled to limit the possibility of the
    virus entering the facility.

•   Inmate    “formal     group”   activities are
    suspended.

•   Attorneys are still able to meet with inmates
    by phone and when necessary face-to-face, but
    face-to-face meetings are held in areas with a
    glass partition between the inmate and the
    attorney that allows for communication, while
    reducing risks of exposure to viruses or other
    communicable diseases.    A small paper pass
    slot can be used for obtaining signatures or
    reviewing documents when necessary.

•   Signage in the facility is being used to
    remind inmates, employees, and attorneys to
    use precautions, to perform basic hygiene,
    like hand washing, and practice social
    distancing.

•   Sanitary spraying and disinfectant cleaning is
    conducted daily, twice a day, throughout the
    [f]acility.

•   Inmates are still provided recreation time, in
    controlled numbers.

•   The [f]acility provides “around the clock”
    medical treatment, which includes a doctor and
    nurses who are on call during daytime hours
    (approximately   5-6   people)    and   during
    nighttime hours (approximately 3 nurses).

•   Detention Officers are cleansing and wiping
    down restraints before and after use.

                   -20-
           •   As of March 23, 2020, there have been no
               confirmed cases of COVID-19 in the Guilford
               County facilities in Greensboro and High
               Point.   Additionally, no inmates have been
               brought to the hospital due to symptoms
               related to COVID-19.

     Finally, if a case of COVID-19 were to be confirmed at
     the [f]acility, the [f]acility has plans to respond to
     the medical needs of any infected inmate and to minimize
     exposure risk to the rest of the inmates. In the event
     that an inmate becomes infected with COVID-19, he or she
     will be quarantined, monitored, and receive all possible
     necessary treatments onsite, consistent with Centers for
     Disease Control and Prevention (CDC) guidelines. If a
     COVID-19 patient requires medical treatments beyond the
     capabilities of the [f]acility, the Guilford County
     Sheriff’s Office will arrange transportation and provide
     security for the infected inmate, so that the patient may
     receive treatment at an appropriate hospital.

(Docket Entry 46 at 5-8.) Courts have concluded that such showings

support denial of COVID-19-based release motions.           See, e.g.,

Clark, 2020 WL 1446895, at *5; Williams, 2020 WL 1434130, at *2-3.8

     The Immediate Release Motion’s second argument section --

entitled   “While   he   does   not   dispute   the   violations,   [the

defendant’s] failed drug tests and location monitoring violations

do not justify his ongoing detention given the global pandemic”

(Docket Entry 45 at 7) -- also fails to persuade the Court to grant

relief. Most notably, that section of the Immediate Release Motion


     8
       The above-detailed, extensive efforts by Greensboro jail
officials to safeguard the health of detainees also belie the
defendant’s (undeveloped) insinuation that his detention “raise[s]
potential constitutional concerns of cruel and unusual punishment”
(Docket Entry 45 at 7). See generally Williams, 2020 WL 1434130,
at *2 (“On this record, there is no suggestion of mistreatment,
dereliction of duty, mismanagement, or other concern.”).

                                  -21-
relies on at least three false premises, which (when exposed)

starkly reveal the unreasonable nature of the defendant’s request.

     First, the defendant errantly describes his supervised release

violations as “relatively low-level infractions” (id. at 8) and

“not aggravated” (id. at 10).    As the Introduction details, the

record establishes quite the opposite, i.e., that, in his brief

time on supervised release, the defendant repeatedly engaged in

illegal drug activity and habitually flouted location restrictions,

just as he did while on probation and release pending his original

sentencing. Particularly in light of the fact that (again as shown

in the Introduction) the defendant’s original conviction arose from

his participation in armed, conspiratorial, drug-debt collection

that ended in a homicide, the Court cannot dismiss as mere minor

matters the defendant’s continued involvement in drug activity and

blatant defiance of judicially-ordered efforts to control his

movements. See generally United States v. Jones, 411 F. App’x 768,

770 (6th Cir. 2010) (affirming imposition of statutory maximum

revocation sentence –- twice the high-end of the advisory guideline

range -- where supervised releasee left jurisdiction with fellow

felons and possessed marijuana residue, leading district court to

fear “he was returning to behavior and associations consistent with

his underlying criminal conviction” and to conclude, “[i]n light of

[his] underlying criminal conviction, the serious nature of his

supervised release violations, and his revocation history, . . .

                                -22-
that he was unable or unwilling to conform to the requirements

imposed upon him during supervised release”); United States v.

Fowler, 222 F. App’x 738, 746 (10th Cir. 2007) (“We agree flagrant

evasion of probation supervision was a serious violation of [the

appellant’s] supervised release, and therefore, we cannot say

imposition of the maximum Guidelines sentence was unreasonable.”).9

     Second, the Immediate Release Motion’s second argument section

states that the defendant “is in custody because he failed to

follow location monitoring conditions . . ., but there are no

allegations that he did anything illegal or additionally wrong

during those violations.”   (Docket Entry 45 at 8.)   In fact, the

record confirms that he routinely engaged in illegal or otherwise

wrongful conduct while violating location restrictions, including:

     1) “[o]n October 3, 2019, [the defendant] left his residence

unauthorized . . . [and] us[ed] cocaine during the unauthorized

leave” (Docket Entry 34 at 2 (emphasis added));

     2) “[o]n October 6, 2019, [the defendant] failed to enter his

residence . . . [and] was untruthful with the on-call officer [by]




     9
       In like fashion, the Probation Office has opined that the
defendant’s “continued drug use makes him a safety risk to the
community” (Docket Entry 35 at 4), as well as that, “[g]iven his
past and current conduct, he is unlikely to abide by any release
conditions that may be imposed by the Court” (id.).

                               -23-
advis[ing] that he had permission to receive additional leave time”

(id. (emphasis added));10

     3) “[o]n November 9, 2019, [the defendant] failed to enter his

residence . . . [and] ignored the on-call officer’s instructions to

return home” (id. (emphasis added)); and

     4) “[o]n December 13, 2019, [while the defendant] failed to

abide by the terms of the location monitoring program in that he

deviated from his approved event, failed to acknowledge alerts, and

allowed his battery to die[, he also] initially ignored the on-call

officer’s phone calls and messages . . .[, went to] a peer’s

residence where marijuana was being used[,] . . . tested positive

for marijuana the following day and disclosed that his three-year

old son was present” (id.).

     Third, the Immediate Release Motion’s second argument section

spends significant space making the implausible contention that,

without immediate release, the defendant will serve more time than

the Court reasonably could impose as a sanction for his (now-

admitted) supervised release violations.   (See Docket Entry 45 at

9-12; see also id. at 8 (“[The defendant] does not dispute the

accuracy of these violations . . . .”).)        In so doing, the

defendant initially suggested that he should not receive any active



     10
       Evidence that the defendant lied when confronted about non-
compliance also undermines his assertion that he “admitted his
violations in real time” (Docket Entry 45 at 11).

                               -24-
revocation sentence, because “alternative programs, such as drug

treatment, would be more appropriate.”       (Id. at 10 (citing 18

U.S.C. §§ 3563(e), 3583); see also id. at 11 (“[The defendant’s]

substance abuse issues (which he argues are related to his other

non-compliance issues . . .), can be readily dealt with, indeed

much more effectively dealt with, outside of an incarceration

setting.”).)    That suggestion, however, ignores the overwhelming

evidence that, throughout this case (including as recently as his

final month on supervised release), the defendant has rejected or

has failed to comply with substance abuse treatment.     (See Docket

Entry 20 at 1 (“[The defendant] admitted to using marijuana and

cocaine the day before his sentencing.         [He] . . . declined

treatment services.    [He] again tested positive on March 12, 2019

for cocaine and marijuana.    [He] was referred . . . for a substance

abuse assessment . . . .      [He initially] failed to show for his

assessment. On March 24, 2019[, he] reported for an assessment and

was recommended to complete 40 hours of out patient substance abuse

treatment . . . .    [He] failed to attend counseling . . . .   [H]e

appears to be unmotivated to take the necessary steps to confront

his addiction.”); Docket Entry 35 at 1 (“[The defendant] has

struggled to attend the recommended individual classes to address

substance abuse . . . .      He was last seen . . . on December 12,

2019. . . .    The treatment provider report[ed] that [he] failed to

attend scheduled appointments for the month of January 2020.”).)

                                 -25-
     Next in that vein, the defendant has contended that:

     Even upon revocation, the [Sentencing Guidelines] policy
     statement recommends a sentence of six to twelve months.
     . . . If he is not released, [the defendant] will have
     served over three months by the . . . current date for
     his revocation hearing, May 13, 2020. Should his hearing
     he postponed any further . . ., which seems entirely
     possible given the Court’s heavy caseload and the number
     of cases currently delayed or continued[, the defendant]
     may have served as much or more than the low end of the
     policy statement range before the Court even hears the
     matter on final revocation.

(Docket Entry 45 at 10.)   This contention lacks merit, because (as

the United States well has explained), the defendant “will have the

ability to seek an exemption from a future continuance, if such

continuance would create the risk of over-serving his projected

policy statement range sentence.   At this point, the consideration

[of this issue] is premature . . . .”   (Docket Entry 46 at 2-3; see

also Text Order dated Mar. 16, 2020 (“[T]his case is rescheduled to

May 13, 2020 . . . .       If [the] defendant objects or believes

extenuating circumstances exist to require an earlier hearing, [he]

may file such a written request.” (emphasis omitted)).)11

     As a final matter, the defendant’s proposal that the Court

release him from custody because of the risk he may contract COVID-

19 and, at the same time, allow him to “continu[e on] supervision”



     11
       This Court’s Standing Order 13 (adopted on March 16, 2020)
expressly states that “[e]xceptional cases that may be considered
for exemption from a continuance [related to COVID-19] include
those where a defendant may be considered to have served or over-
served [a] sentence.”

                                -26-
(Docket Entry 45 at 11), “residing with his grandparents” (Docket

Entry 35 at 1), while resuming “work[] for UPS” (Docket Entry 45 at

11), cannot stand the test of reason, as illustrated in this

analysis from another court that confronted an analogous request:

     [The defendant’s] proposed release plan addresses only
     isolated   aspects   of    public   health   officials’
     recommendations while ignoring other risk factors that
     would arise if he were released from custody. . . .

     [The defendant] does not address the extent to which his
     risks could be exacerbated if he returns to [the
     community]. . . . [H]e offers no evidence to explain how
     living with his [family members] mitigates the risk of
     infection. For example, he does not explain who else
     . . . frequent[s] the home or identify any screening
     practices or concrete COVID-19 precautions being taken
     there. He therefore offers nothing more than speculation
     that [returning to his family members’ home and going
     back to work] would be less risky than living in close
     quarters with others [in a jail], which at least has
     screening practices and other reasonable COVID-19
     precautions in place. He also does not address the risk
     of exposure while [out in the community] . . . . And he
     does not address, . . . [his community] health care
     system’s capacity to provide him with adequate treatment
     if he were to contract the virus. In contrast, if he
     remains [in custody,] he has access to around-the-clock
     medical care, the facility is staffed and trained to
     contain or treat the virus if necessary . . . .
     [Government officials] ha[ve] ample motivation to prevent
     any outbreak at the facility and, even if an outbreak
     occurs, to contain and manage it for the well-being of
     all involved.

     . . . .

     In considering [the defendant’s] release . . . based on
     circumstances related to COVID-19, it is also appropriate
     to consider the likelihood that the defendant’s proposed
     release plan would increase COVID-19 risks to others,
     particularly if the defendant is likely to violate
     conditions of release.    A defendant who is unable to
     comply with conditions of release poses potential risks

                               -27-
     to law enforcement officers who are already tasked with
     enforcing shelter-in-place orders . . ., [probation]
     officers who come into contact with th[at] defendant for
     supervision, and others if th[at defendant] is taken back
     into custody.

     In this case, these considerations do not support
     release. . . .     Given the [relevant] considerations
     discussed   previously,   the  [C]ourt   believes   [the
     defendant] will likely violate any conditions of release
     the [C]ourt may impose if the [C]ourt were to issue a
     []release order. . . .

     . . . [The defendant] has been unable or unwilling to
     remain law-abiding . . . . The [C]ourt has no reason to
     believe that he would suddenly become compliant now.

     Meanwhile, supervising such a high-risk offender out in
     the community will place [probation] officers at
     heightened risk of contracting the virus.        Location
     monitoring is not a limitless resource, nor is its
     installation and monitoring by [probation] officers
     without risk to those personnel (who must be trained and
     certified to install location monitoring) given the
     current recommendations regarding implementation of
     social distancing. And, when [the defendant] violates
     his conditions of release (as he likely will), law
     enforcement officers will be forced to expend valuable
     resources during a national crisis to take him back into
     custody . . ., both increasing the risk to them of
     contracting and spreading COVID-19 and further increasing
     the risk to the [jail] population when he inevitably
     returns to the facility. These additional considerations
     weigh in favor of denying the [Immediate Release M]otion.

Clark, 2020 WL 1446895, at *6-7 (internal citations and quotation

marks omitted); see also United States v. Adams, Crim. No. 19-257-

3, 2020 WL 1457916, at *1 (D. Md. Mar. 25, 2020) (unpublished)

(“[The]    assertion   that   [electronic]   location    monitoring    will

mitigate    danger   is   both   factually   incorrect   and   not   easily

available.    In light of the advice to practice social distancing,


                                   -28-
the probation office is simply unable to employ devices that

require   close   personal   interaction.    .   .   .   Beyond   that,   as

troubling as the current COVID-19 situation is, it does not present

the kind of extraordinary reason [that requires] release.                 The

correctional and medical staff at detention facilities continue to

provide appropriate safeguards for the health and safety of those

committed to their custody.”); Jackson, 2020 WL 1445958, at *2 (“I

also must keep in mind the substantial burden that releasing [this

defendant] and similarly-situated defendants would place on the

U.S. Probation Office at a time when conditions already are not

conducive to such monitoring.”).

                               CONCLUSION

     In the midst of the Great Recession, (soon-to-be White House

Chief of Staff) “Rahm Emanuel stated in November 2008, ‘Never let

a serious crisis go to waste.       What I mean by that is it’s an

opportunity to do things you couldn’t do before.’” Robert P.

Mosteller, “Potential Innocence”: Making the Most of a Bleak

Environment for Public Support of Indigent Defense, 70 Wash. & Lee

L. Rev. 1345, 1356 n.30 (2013) (quoting A Forty-Year Wish List,

Wall St. J., Jan. 28, 2009, at A14).        The Immediate Release Motion

puts that mantra into action, by attempting to use the current

public health crisis as an opportunity to obtain the defendant’s

release by substituting conjecture, hyperbole, and misstatement for

reasoning based on record facts and applicable law, truly something

                                  -29-
“you couldn’t do before” COVID-19 (and something no defendant

should try to do again during this crisis).

     The Court declines to release the defendant, because, “[i]n

summary,    [he]   has   still   failed    to    demonstrate     by    clear    and

convincing    evidence    that   [his]    release    is    appropriate    [under

Paragraph (1) of Subsection 3143(a)]. The existence of the present

pandemic, without more, is not tantamount to a ‘get out of jail

free’   card.”      Williams,    2020     WL    1434130,    at   *3;   see     also

Fitzgerald, 2020 WL 1433932, at *2 (“[The movant’s] argument [for

release based on his risk of contracting COVID-19 in detention]

applies equally to every detainee in detention; however, the

[c]ourt cannot release every detainee at risk of contracting COVID-

19 because the [c]ourt would then be obligated to release every

detainee.    Therefore, the [c]ourt finds [the movant’s] COVID-19

argument unpersuasive.”).

     IT IS THEREFORE ORDERED that the Immediate Release Motion

(Docket Entry 45) is DENIED.

                                     /s/ L. Patrick Auld
                                        L. Patrick Auld
                                 United States Magistrate Judge
March 30, 2020




                                    -30-
